Gest, J.,
The entire balance in the hands of the ancillary administrator was claimed by him as his own property, but as both the decedent and the claimant, who was her husband, were domiciled in New Jersey, the auditing judge awarded the balance to the executor at the domicile, so that all questions of ownership and distribution might there be raised. This was in accordance with the general rule upon the subject, and while, in exceptional cases, the court having ancillary jurisdiction will distribute the fund, the facts must be sufficient to require such exercise of its discretion. This case, however, clearly falls within the ordinary rule, as appears from Barry’s Appeal, 88 Pa. 131, where the Supreme Court expressly decided that the Orphans’ Court must direct the balance in the hands of the ancillary administrator to be paid to the administrator at the domicile without passing on the claim of a creditor whose domicile is the same as that of the decedent. See, also, Gray’s Appeal, No. 27, 116 Pa. 256, and Middleby’s Estate, 254 Pa. 328. In Del Valle’s Estate, 17 W. N. C. 30, 17 Phila. 505, 2 Sadler, 270, relied on by the exceptant, the facts were essentially different, as appears from Judge Penrose’s careful analysis of them in his opinion, and subsequently to that case the principle of Barry’s Appeal was applied in Warring-ton’s Estate, 7 Dist. R. 712. It is not necessary to prolong the discussion by reference to other cases, as those above cited are decisive on this point. We cannot assume, moreover, that there are no creditors residing at the domicile who may have claims against the fund. The letters testamentary in New Jersey were granted as late as March 25, 1922, and the New Jersey executor objected to the auditing judge taking jurisdiction of the claim.
The learned counsel for exceptant, however, argued that the depositions taken in support of the husband’s claim to the estate should have been received by the auditing judge because they were taken in pursuance of an order of this court made on petition, in accordance with the provisions of section 20 (b) 3 of the Orphans’ Court Act of 1917; but this clause merely regulates procedure, and the judge who granted permission to take the deposition could not possibly rule on the competency or relevancy of the testimony in advance. Counsel for the New Jersey executor objected, when the depositions were taken, on the very ground'which he afterwards took before the auditing judge, *804who was entirely justified in rejecting them for the reasons stated in the adjudication.
All the exceptions are dismissed and the adjudication is confirmed absolutely.
Gummey, J., did not sit.